Filed 9/21/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 177







State of North Dakota, 		Plaintiff and Appellee



v.



Grady Jackson, 		Defendant and Appellant







No. 20100059







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Lloyd Suhr, Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee.



Grady Jackson, self-represented, 344 Continental Avenue, Bismarck, N.D. 58504, defendant and appellant.

State v. Jackson

No. 20100059



Per Curiam.

[¶1]	Grady Jackson appeals his conviction for driving under suspension.  Jackson argues that the district court committed obvious error by failing to grant his motion to suppress evidence and that he was denied due process from the time of his arrest through his conviction.  The district court properly considered all of the evidence, including Jackson’s violation of N.D.C.C. § 39-21-04(3), which provided reasonable suspicion for a stop.  Jackson’s conviction is affirmed under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner